NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11901

   KAMEE VERDRAGER     vs. MINTZ, LEVIN, COHN, FERRIS, GLOVSKY &
                        POPEO, P.C., & others.1



            Suffolk.      November 5, 2015. - May 31, 2016.

            Present:   Botsford, Duffly, Lenk, & Hines, JJ.


Anti-Discrimination Law, Employment, Sex, Termination of
     employment. Employment, Discrimination, Sexual harassment,
     Demotion, Retaliation, Termination. Unlawful Interference.
     Practice, Civil, Summary judgment, Discovery.



     Civil action commenced in the Superior Court Department on
November 3, 2009.

     The case was heard by Peter M. Lauriat, J., on motions for
summary judgment.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Kamee Verdrager, pro se.
     Joan A. Lukey (Justin J. Wolosz with her) for the
defendants.
     Ellen J. Messing, for Massachusetts Employment Lawyers
Association, amicus curiae, submitted a brief.
     Ben Robbins & Martin J. Newhouse, for New England Legal
Foundation & another, amici curiae, submitted a brief.

     1
       Robert Gault, David Barmak, Bret Cohen, R. Robert Popeo,
and Donald Schroeder.
                                                                    2




    LENK, J.   General Laws c. 151B, § 4, prohibits employers

from discriminating against employees on the basis of gender.

It also prohibits them from retaliating against employees for

engaging in "protected activity," i.e., activity undertaken "to

protest or oppose statutorily prohibited discrimination"

(citation omitted).   See Thirkield v. Neary & Hunter OB/GYN,

LLC, 76 F. Supp. 3d 339, 350 (D. Mass. 2015) (interpreting G. L.

c. 151B).   Here, we are asked to determine whether summary

judgment should have entered for the employer on an employee's

claims for gender discrimination and retaliation.   In addressing

the retaliation claim, we confront the novel question whether it

is "protected activity" for an employee to search for, copy, and

share with the employee's attorney confidential documents that

the employee is authorized to access in the course of employment

and that may help prove a discrimination claim.

    The plaintiff is an attorney who worked for a Boston law

firm, defendant Mintz, Levin, Ferris, Cohn, Glovsky and Popeo,

P.C. (firm).   During the course of her employment with that

firm, from June, 2004, to November, 2008, she complained to her

superiors and, ultimately, to the Massachusetts Commission

Against Discrimination (MCAD), that she was being subjected to

discriminatory treatment on the basis of her gender -- treatment

that, she believed, led to her demotion in February, 2007.     In
                                                                     3


the wake of this demotion, and on the advice of her attorney,

the plaintiff searched the firm's document management system for

items that might prove her assertions of discrimination.    In

November, 2008, after these searches were made known to the

firm's chairman, the plaintiff's employment was terminated "for

cause."

     In November, 2009, the plaintiff filed the present action

in the Superior Court, which, as amended, named as defendants

the firm, certain firm "members"2 with whom she worked, and the

firm's chairman, R. Robert Popeo.    The complaint alleged that

both the plaintiff's demotion and her termination were the

result of discrimination on the basis of gender, and that both

also constituted retaliation for her having opposed such

discrimination.    The complaint specified five counts pursuant to

G. L. c. 151B, § 4:    gender discrimination (against all

defendants except Bret Cohen); pregnancy discrimination3 (against

the firm); aiding and abetting discrimination (against all

except the firm and Cohen); failure to investigate and remedy

discrimination (against the firm); and retaliation (against all


     2
         "Members" are the equivalent of "partners" at other law
firms.
     3
       Pregnancy discrimination is a form of gender
discrimination. See Massachusetts Elec. Co. v. Massachusetts
Comm'n Against Discrimination, 375 Mass. 160, 167 (1978) ("any
classification which relies on pregnancy as the determinative
criterion is a distinction based on sex").
                                                                     4


except Cohen).   A sixth count, tortious interference with

contractual relations, was filed only against Cohen, who was not

named in any of the other counts.     The defendants then

counterclaimed on various grounds.4    Following cross motions for

summary judgment, only three of the defendants' counterclaims

survived,5 and all of the plaintiff's claims were dismissed.    The

plaintiff appealed from the dismissal of her claims,6 and we

allowed her petition for direct appellate review.

     We conclude, first, that the plaintiff has presented

evidence from which a reasonable jury could infer that both her

demotion and her termination were the result of unlawful

discrimination, as well as evidence allowing an inference that

both were the result of retaliation.7    Therefore, summary



     4
       The counterclaims alleged breach of fiduciary duty,
conversion, fraud, breach of contract, breach of the implied
covenant of good faith and fair dealing, and violations of two
Federal computer fraud statutes (18 U.S.C. §§ 2701, 2707, and
18 U.S.C. § 1030A). There was also a claim for replevin of the
documents taken by the plaintiff.
     5
       The surviving claims were breach of fiduciary duty, breach
of contract, and breach of the implied covenant of good faith
and fair dealing. The motion judge also granted the defendants'
motion to enter separate and final judgment on all the counts as
to which summary judgment had entered.
     6
       The defendants did not cross-appeal from the dismissal of
their claims. Neither the dismissed counterclaims nor the
surviving ones are before us.
     7
       As discussed in note 23, infra, the other claims -- for
pregnancy discrimination, aiding and abetting, and failure to
                                                                     5


judgment for the defendants on those counts was inappropriate.

Second, we hold that an employee's accessing, copying, and

forwarding of documents may, in certain limited circumstances,

constitute "protected activity," but only where her actions are

reasonable in the totality of the circumstances.8    Finally, we

conclude that judgment was entered properly on the claim against

Cohen for tortious interference with contractual relations.

     1.   Background.   We summarize the facts, which are

generally undisputed, "drawing inferences in favor of the

plaintiff where they may reasonably be drawn from the facts."

Young v. Boston Univ., 64 Mass. App. Ct. 586, 587 (2005), cert.

denied, 549 U.S. 832 (2006).    To the extent that facts are

disputed, we resolve them in favor of the plaintiff.    See Miller

v. Cotter, 448 Mass. 671, 676 (2007).    We reserve certain

details for later discussion.

     After graduating from law school in 1999, the plaintiff

practiced employment and labor law in New York.     In June, 2004,

she began work as a fifth-year associate at the firm's Boston

office, in its employment, labor, and benefits (ELB) section.

     Throughout the course of the plaintiff's employment, the

firm had in place an "Electronic Information System [EIS]


investigate and remedy -- are supported by the same evidence
that supports the discrimination claims.
     8
       Because it is unnecessary for our decision, however, we do
not apply this rule to the plaintiff's actions in this case.
                                                                     6


Acceptable Use Policy" (EIS policy).    On June 16, 2004, the

plaintiff signed a copy of that policy and agreed to be governed

by its provisions.    The plaintiff was trained in the use of

Desksite, a document management system used by the firm, at the

beginning of her employment.    She was told that she "was

supposed to save almost all documents which she authored to the

public section of DeskSite" and "was expected to search the

system regularly in connection with her work."   Any documents in

the "public" section of that system "were available to everyone

in the firm who could access DeskSite."    Such documents could be

accessed directly or could be found through a general word

search of the system's contents.   Users also could choose,

however, to save documents in a "private" section of the system,

accessible only to themselves or to individuals that they

specified.    The EIS policy provided that the "EIS should be

used, with limited exceptions, only for job-related

communications.    Although personal use is permitted, employees

should do so with the full understanding that nothing is

private" (emphasis in original).    Associates frequently used

Desksite for personal or nonbusiness reasons, including to check

the time records of other associates to see "who was getting the

most work."

    The firm also had in place a confidentiality policy, which

stated that "[a]ll documents, correspondence, forms and other
                                                                      7


work product created or produced by the firm in connection with

the delivery of legal services to the firm's clients are the

sole property of [the firm] and its clients.    Such material

should not be removed from the office or used for any reason

other than for or in connection with the delivery of services on

behalf of the firm."

    Shortly after joining the firm, in late June and early

July, 2004, the plaintiff was assigned to work with Cohen, a

member in the ELB section, to draft a brief on behalf of one of

the firm's clients.     In an electronic mail message dated July

19, 2004, Cohen stated that the client "has really liked our

pleadings to date.     Let's keep up the good work!"   Another firm

member, who also worked on the brief, later wrote in an

evaluation that the plaintiff

    "not only has a sound command of legal principles but she
    appears to have great intuition and reaction to legal
    issues that will make her an excellent advisor to clients
    and an attorney who has much to contribute to strategic
    issues in matters. On numerous matters in [this] case she
    has dropped by my office to discuss an issue and her
    intuitive response to the issue has been on point and well-
    considered . . . . I have not witnessed [her] interaction
    with clients, but I do know that she has had extensive
    contact with opposing counsel and the client in [this]
    matter. My impression is that [the client] has appreciated
    [the plaintiff's] counsel and that [she] is well-respected
    and had 'run with the ball' in connection with opposing
    counsel in the matter . . . . I would certainly like to
    work with her again on any matters that involve ELB
    litigation[.]"
                                                                    8


     The plaintiff maintains that, while Cohen and the plaintiff

were working on this brief, he made a number of inappropriate,

sexually-charged comments to her.9   At some point in July, 2004,

the plaintiff complained of these incidents to the firm's human

resources office.   In mid-August, 2004, the plaintiff spoke

with, among others, the firm's managing director, Peter

Biagetti, and with the attorney managing the ELB section,

defendant Robert Gault, about the incidents.   Gault and Biagetti

met with Cohen in August, 2004, to discuss the plaintiff's

assertions.   Gault and Biagetti concluded that her complaints

were "management style complaints" rather than "complaints

related to gender differences," and decided to hire an executive

coach to work with Cohen.   At some point during that summer,

firm chairman Popeo was informed of the plaintiff's complaints.

Popeo spoke with Biagetti and was told that Biagetti had looked

into the complaints and had found no evidence of gender-based

discrimination.10


     9
       In particular, the plaintiff states that Cohen spoke to
her about "having a 7-year itch [and] wanting to cheat on his
wife." He also called the plaintiff on the telephone to tell
her "in a very provocative tone" that "I was dreaming about you
last night." Cohen denies having made such comments.
     10
       Throughout the course of the plaintiff's employment,
various meetings were held to discuss both the plaintiff's
claims of discrimination and, more generally, the issue of
gender discrimination at the firm. The meetings involved, at
different points and among others, Gault, the ELB section
manager; Barmak, who would replace Gault as section manager;
                                                                   9


     In October, 2004, after a client complained to Cohen about

the plaintiff's performance, Cohen asked the client to submit

the complaint in writing, which Cohen then forwarded to Gault,

the ELB section manager, and Starr, the director of human

resources.11

     Also in October, 2004, various individuals, both members

and associates, told the plaintiff that Cohen was making

negative remarks about her.   In evaluating the plaintiff's

performance in the fall of 2004, Cohen rated it as "usually

below expectations."   He wrote that the plaintiff

     "needs a great deal of help on her writing. She is smart
     and seems to have a great deal of institutional knowledge
     but, at least when I dealt with her, was unable to
     translate her knowledge into a cohesive thought. . . .
     Orally, I find that she does not speak with confidence.
     For example, she says 'um' a lot."

       The concerns regarding the plaintiff's writing were

echoed in the comments of her other evaluators.      Defendant

Donald Schroeder, then a senior associate in the ELB section,

who would later be promoted to membership, rated the plaintiff's

performance as "always meets expectations."   In his written



firm chairman Popeo; Schroeder, a member of the ELB section;
Rosemary Allen, a member who oversaw personnel matters; and
Wendy Starr, director of human resources.
     11
        Cohen stated in his deposition that he had never
previously solicited a written complaint against an associate
and that he did so here "because in my entire time being a
partner at any law firm . . . I had never once had a client say,
I don't want to work with this attorney. She was rude, and it
upset either me or somebody else."
                                                                    10


comments, however, he added that the plaintiff "needs to develop

her analytical writing skills and organize her thoughts more

clearly on paper."   Gault rated her work as "usually meets

expectations" and noted that "I do not have much exposure" to

her work but "I've seen a few things [in her writing] that

suggest a need for more attention to detail."

    In January, 2005, Cohen increased the scope of a research

project he had assigned to the plaintiff.    This project did not

count toward her quota of hours billable to clients.     Based on

conversations she had at the time with her colleagues, the

plaintiff maintains that the scope of the nonbillable work

assigned to her was greater than that assigned by Cohen to other

associates, a point that Cohen disputes.

    On February 2, 2005, the United States Court of Appeals for

the Fourth Circuit upheld a jury verdict in favor of a female

employee in the firm's Virginia office.     See Gallina vs. Mintz,

Levin, Cohn, Ferris, Glovsky and Popeo, U.S. Ct. App., Nos. 03-

1883 & 03-1947, slip op. at 12 (4th Cir. Feb 2, 2005) (Gallina).

The jury found that, in violation of Federal antidiscrimination

laws, the firm had retaliated against the employee for

complaining of what she believed to be discriminatory treatment

on the basis of her gender.   Id. at 8.   On February 11, 2005,

Cherie Kiser, a member in the firm's Washington, D.C., office

who chaired the firm's diversity committee, left a voicemail
                                                                   11


message for Popeo expressing her concern that the firm in

general, and section manager Gault, in particular, did not take

seriously employees' complaints of gender discrimination.      Popeo

later spoke with Kiser, stating his commitment to combatting

discrimination based on gender, but suggesting that Kiser was

"overreacting" to what "she was hearing from Gault."

    In March, 2005, the plaintiff underwent her annual

performance review.   Among her evaluators were Schroeder and

Gault.   She received an over-all rating of "always meets

expectations" in five competencies, and an over-all rating of

"usually meets expectations" in another six competencies.      Each

evaluator also provided written comments.   Gault wrote that the

plaintiff "seems very smart but [I] think the writing issues may

mask some of her inherent intellectual ability."   Schroeder

wrote that "her writing style is too informal" and that "[s]he

needs to proofread her work and pay more attention to detail."

Some of the other comments were positive, including a comment

from Gault that the plaintiff "[s]eems to have a pretty good

substantive knowledge of a lot of general employment law

areas" and from Schroeder that she "is very good with clients."

In the fiscal year ending that month, the plaintiff had amassed
                                                                   12


thirty-three more billable hours per month than the average

associate.12

     Also in March, 2005, Starr, the human resources director,

and Rosemary Allen, a firm member who oversaw the firm's

personnel matters, received complaints from six women that Cohen

had made inappropriate comments to them.    After investigating,

Starr and Allen concluded that no gender-based discrimination

had taken place.

     On July 20, 2005, Eastern Point Consulting Group, Inc.

(Eastern Point), a consulting company hired in the wake of the

Gallina case to investigate allegations of discrimination,

presented the findings from its investigation to the firm.

Among other things, Eastern Point reported that many female

attorneys, both members and associates, "believe it is more

difficult for women than men at [the firm]."    Starr was

interviewed in the course of this investigation, and stated that

there is a "tolerance for poor behavior" at the firm.

     In September, 2005, after returning from her honeymoon, the

plaintiff informed Gault that she was pregnant with her first

child.    Gault responded, "Well, I suppose these things happen.

I guess we have your honeymoon to blame for this?"13    He then


     12
        This number was "annualized" to take into account that
the plaintiff started working at the firm in the middle of the
fiscal year.
     13
        Gault later denied making this remark.
                                                                     13


discussed the possibility of the plaintiff reducing her schedule

to part time, although the plaintiff had not sought a reduction

in hours or raised the possibility of such a reduction.

Subsequently, the plaintiff experienced medical difficulties

related to her pregnancy and was placed on short term

disability.   Gault and Schroeder exchanged electronic mail

messages in January, 2006, and March, 2006, in which each

expressed that he was "frustrated" with the plaintiff's absences

and lack of availability.    Gault also spoke to the plaintiff's

neighbors and discovered that she was performing work around her

house that he did not believe was consistent with the medical

conditions she reported.14

     In March, 2006, the plaintiff underwent her second annual

performance review.     Gault was one of her evaluators.   She

received over-all ratings of "usually exceeds expectations" in

four competencies, "always meets expectations" in six other

competencies, and a rating of "usually meets expectations" in

the eleventh area, business development.     In a written comment,

Gault stated that, "I noted some areas of substantive knowledge

and writing in my last review that needed improvement," but that

he "has seen what seems to be an improvement in her work since

her last evaluation."    His main criticism was that "I have not

     14
       The record contains the names of these neighbors, but
does not state how Gault came to be in touch with them or the
type of chores they had observed.
                                                                   14


seen any evidence of production potential/entrepreneurial

instincts."   Another member wrote "that she spent excessive time

on the work" he had assigned her and that her "drafting is not

particularly precise."   On the other hand, a firm member from

outside ELB wrote positively that "the work [the plaintiff] did

was for a very demanding client who set pretty unrealistic

expectations, but [she] was able to meet them."

     In a separate evaluation dated May 1, 2006, Schroeder

wrote, among other things, that the plaintiff's "writing needs

to improve" and that she "did not always communicate [her

reduced] schedule to everyone in ELB and I had to handle a

number of matters on an emergency basis."15

     On May 3, 2006, the plaintiff gave birth to her first

child.    She began a planned six-month maternity leave.   In June,

2006, defendant David Barmak replaced Gault as section manager

of the ELB section.    While the plaintiff was on leave, she was

informed that, based on the performance reviews she had received

in March, 2006, prior to her leave, she would be subject to

another, interim performance review.   This review would be based




     15
       It is not clear from the record why Schroeder, then a
senior associate, authored a separate evaluation.
                                                                    15


on her performance during the first ninety days after her return

from leave.16

     The plaintiff returned to work on November 1, 2006.

Thereafter, she registered a relatively low number of billable

hours compared to other associates in the ELB section.     By early

February, 2007, the plaintiff had received two negative reviews

of her work.    One review criticized her for putting into a

contract "poorly drafted language that needed to be redrafted in

more conventional form."    The other review, from Schroeder,

noted, among other things, that she took "too much time to

complete [a writing] task" he had assigned her and that "I had

to perform more editing than I normally need to do for memos

done by more junior associates."   He also noted that "[d]espite

a full-time schedule, she is coming in at 9[:]30 or so and

leaving no later than 5[:]30 . . . I cannot understand why she

has not attempted to step up to the plate."    The plaintiff also

received positive comments from a client who "was very

complimentary of [the plaintiff] and [her] work."

     In or around February, 2007, Allen, the member overseeing

personnel matters, told Popeo, the firm chairman, that the


     16
       The parties dispute whether other associates were
subjected to a similar review. The defendants contend that
other associates of the plaintiff's seniority were evaluated at
around the same time to determine their potential for membership
in the firm. The plaintiff contends, on the other hand, that
she was not reviewed as part of the aforementioned process.
                                                                    16


senior attorneys in the ELB section had requested that the

plaintiff "be separated from the firm."   Popeo, in his

deposition, recalled that he proposed demoting the plaintiff, or

"set[ting] her back," rather than firing her.     He stated that,

"I participated in the decision to step her back rather than

terminate her.   Indeed, I asked the Employment and Labor Section

to consider an alternative to termination."

    On February 23, 2007, Barmak and a member of the human

resources department met with the plaintiff to inform her that

she would be "stepped back" two years in seniority, which would

lower her salary, but also would allow more time before any

decision would be made on her eligibility for membership.

According to that human resources officer, this decision was

based on the plaintiff's having received "mixed reviews, [on the

fact that there are] partners who won't work with her, [on] low

utilization, [and on a] high billing rate."     Barmak later

commented, regarding this decision, that the plaintiff

    "is someone who is playing the system. She is out a lot,
    [and therefore] there is just a sense that she is not
    someone who is committed to practicing law, that she really
    doesn't want to be here, but as she often says, she is the
    'breadwinner' . . . [and] she doesn't want to move on
    because of the money."

    On February 26, 2007, the plaintiff retained an employment

attorney in contemplation of filing a discrimination complaint

against the firm.   At around that time, she filed an internal
                                                                   17


complaint alleging that the step-back was the result of gender

discrimination.   An internal body known as the Rapid Workforce

Response Team, which included Biagetti, investigated this claim.

The investigators concluded that no discriminatory conduct had

taken place.

     In April, 2007, the plaintiff's annual performance

evaluation was completed.     She received two evaluations, both

strongly positive.     One evaluator wrote that the plaintiff's

"great work alone should help to drive more employment business

to the firm."

     At some point before May, 2007, while the plaintiff was

working on an assignment for a client using the Desksite system,

she came across an internal memorandum related to the Gallina

case that discussed issues of gender discrimination at the firm.

On approximately six occasions between May 8, 2007, and November

14, 2008, on instructions from her attorney, the plaintiff

conducted targeted searches seeking other documents that might

be related to her case or to other issues of gender

discrimination.   In the course of these searches, the plaintiff

accessed and forwarded dozens of documents to her personal

electronic mail address.17    She shared two of those documents

with her attorney.18


     17
       The documents consisted of time records of various
attorneys, whose workload and assignments, when compared with
                                                                    18


     In October, 2007, the plaintiff received three more

evaluations, including one from Schroeder.19    All were strongly

positive, with comments ranging from an observation that "[h]er

interactions with [a specific client] have led to significantly

more employment work for us," to comments from Schroeder that

"[s]he has shown some very positive signs in her development

over the past year and I truly look forward to working with

her."     In a section for "areas for improvement," one evaluator

wrote, "Nothing I can identify," a second wrote, "None that I am

aware of," and Schroeder wrote, "I would like [the plaintiff] to

get involved in bar association/trade association activities."


her own, she believed relevant to her claims; records from the
study by Eastern Point; a portion of the firm's annual diversity
report; documents from the Gallina case; a letter regarding
another employee's claim against Cohen; a memorandum from the
firm's "work allocation subcommittee"; a letter "showing that
the firm was paying [a] public relations [firm] concerning [her]
case"; a "talking points" memorandum regarding her case; other
items concerning her case that had either been designated for
public dissemination or already sent to her in final form; and a
transcription of voicemail messages left for Popeo over the
period from February, 2005, through December, 2005. Though the
plaintiff's electronic searches turned up additional apparently-
confidential documents, she did not forward these additional
documents to herself or to her attorney, nor did she "review"
them.
     18
       The two documents the plaintiff shared with her attorney
were the letter regarding the claim of another employee against
Cohen and the transcription of Popeo's voicemail messages.
Later, she "provided all the documents to her counsel only in
response to a request for production of documents made by the
firm in the course of discovery" in her subsequent civil suit.
     19
       It is not clear from the record what occasioned these
evaluations.
                                                                  19


     Also in October, 2007, the firm solicited "upward feedback"

from associates, in which they would provide anonymous comments

evaluating members with whom they had worked.    Cohen and

Biagetti each received feedback stating that associates were

concerned about their behavior towards women.

     On December 11, 2007, the plaintiff filed a complaint with

the MCAD alleging that her step-back was as a result of gender

discrimination.   She named the firm, Barmak, Gault, and

Schroeder as respondents.

     In February, 2008, the plaintiff took a second maternity

leave, returning to work on September 3, 2008.

     On November 13, 2008, the plaintiff conducted another

search of the public section of Desksite seeking documents

related to gender discrimination at the firm.    She found the

transcript of voicemails left for Popeo over the period from

February, 2005, through December, 2005, which she immediately

copied and later forwarded in its entirety to her attorney.20

The transcript had been prepared by Popeo's administrative

assistant and, pursuant to his usual practice, saved to the

public section of Desksite.   Among the messages was the one

described above, in which firm member Kiser criticized the

behavior of Gault during a meeting about gender discrimination.


     20
       The record does not reflect when the plaintiff forwarded
the transcript to her attorney.
                                                                    20


Many of the other messages were from Popeo's clients or

potential clients and concerned sensitive matters protected by

rules of attorney-client confidentiality and privilege.

    Also in November, 2008, in the wake of the national

economic slowdown, the firm prepared to lay off employees.     The

plaintiff, among other associates, was selected for layoff.

According to the firm, this was because of her low rate of

billable hours, adjusted for the time that she had been on

maternity leave.     The plaintiff asserts that the low number of

billable hours was the result of the "discriminatory and

retaliatory conduct of" defendants who either did not assign

work to her or discouraged others from doing so.     On

November 20, 2008, counsel for the firm contacted the plaintiff

and offered to settle her discrimination case if she would

accept the layoff.    The plaintiff rejected this offer on

November 21, 2008, and she was not then laid off.     On the same

day that the plaintiff rejected this offer, she visited the

office of another firm member and showed the member a portion of

the voicemail transcript containing messages left for Popeo.

The member contacted Popeo.    Thereafter, the firm's information

technology department reviewed its records and learned that the

plaintiff had conducted a number of searches of Desksite that

appeared to be related to her litigation against the firm.    On

November 25, 2008, after consulting with Allen and Starr, Popeo
                                                                   21


directed that the plaintiff's employment be terminated for

cause.    On December 5, 2008, Popeo filed a complaint with the

Board of Bar Overseers (board), claiming that the plaintiff's

searches of Desksite in order to advance her litigation against

the firm was a violation of her ethical duties as an attorney.21

     On September 2, 2009, the plaintiff filed a second

complaint with the MCAD, alleging that the firm, in terminating

her employment, had discriminated against her on the basis of

her gender and that it had retaliated against her for having

filed her first MCAD complaint.   On November 3, 2009, the

plaintiff brought the present action in the Superior Court,

naming the firm, Gault, Barmak, and Schroeder as defendants.      In

January, 2010, she filed an amended complaint naming Popeo and

Cohen as defendants.   In February, 2010, the defendants filed an

answer and counterclaims.   In November, 2011, the defendants

moved to dismiss on the basis of the plaintiff's asserted

misconduct, i.e., her acquisition of documents by searching

Desksite.   That motion was denied in July, 2012.




     21
       On November 20, 2011, a hearing committee of the Board of
Bar Overseers (board) issued a report concluding that the
plaintiff had violated her ethical duties and recommending that
her license to practice law be suspended for thirty days. The
board reviewed the hearing committee's conclusion and determined
that the plaintiff had not violated any rule of professional
conduct. On August 6, 2012, a single justice of the county
court adopted the board's recommendation.
                                                                   22


    In January, 2013, the parties filed cross motions for

summary judgment.   The motion judge granted the defendants'

motion and dismissed all of the plaintiffs' claims.    Regarding

the plaintiff's claim that the step-back was discriminatory, he

concluded that she could not establish at trial that the firm's

"reason for offering [her] a step-back rather than membership

consideration . . . [was] pretextual; there is no evidence that

it was designed to hide a discriminatory motive."   Similarly,

the judge concluded that the plaintiff could not show that her

termination was discriminatory because "there is no evidence

that Mr. Popeo's decision to terminate [her] employment . . .

was truly motivated by a desire to terminate her due to her

gender or her pregnancies."

    With respect to the claim that the step-back was

retaliatory, the judge concluded that

    "[t]here is no evidence that the step-back option was
    designed to retaliate against [the plaintiff] for her
    complaints over a year earlier with regard to Mr. Cohen.
    Similarly, given that [the firm's] and Mr. Popeo's stated
    reason for [the plaintiff's] termination was her
    inappropriate conduct during her employment, [she] cannot
    overcome her burden to demonstrating that the reason for
    her termination was a pretext, and that the real reason was
    to retaliate against her protected activity under G. L.
    c. 151B."
                                                                 23


He also concluded that the claims against Gault, Schroeder, and

Cohen were time barred because their allegedly discriminatory

acts took place outside the relevant limitations periods.22

     2.   Discussion.   The plaintiff maintains that the judge

erred in granting the defendants' motion for summary judgment on

her claims of gender discrimination under G. L. c. 151B, § 4;

her claims of retaliation under G. L. c. 151B, § 4; and her

common-law claim of tortious interference with contractual

relations.23




     22
       In particular, with regard to the statutory claims
against Gault and Schroeder, the judge concluded that the
allegedly discriminatory acts took place more than 300 days
before the plaintiff filed her first complaint with the
Massachusetts Commission Against Discrimination. See G. L.
c. 151B, § 5. With regard to the common-law claim against
Cohen, the judge concluded that the relevant acts had taken
place more than three years before the plaintiff filed her civil
suit. See G. L. c. 260, § 2A.
     23
       As noted, the complaint also included an allegation of
pregnancy discrimination. We do not address this count
separately because the evidence discussed infra regarding gender
discrimination includes evidence of pregnancy discrimination,
and because pregnancy discrimination is itself a form of gender
discrimination. See Massachusetts Elec. Co. v. Massachusetts
Comm'n Against Discrimination, 375 Mass. 160, 167 (1978).
Moreover, the plaintiff presented claims for "aiding and
abetting discrimination" (against all of the individual
defendants except Cohen) and for "failure to investigate and
remedy discrimination" (against the firm). These claims are
"entirely derivative of the discrimination claim[s]" (citation
omitted). See Lopez v. Commonwealth, 463 Mass. 696, 713 (2012).
Therefore, to the extent that judgment should not have entered
on the discrimination claims, it should not have entered on
these derivative claims.
                                                                     24


    We review a motion for summary judgment de novo.     "In

considering a motion for summary judgment, we review the

evidence and draw all reasonable inferences in the light most

favorable to the nonmoving party.    The defendants, as the moving

parties, have the burden of establishing that there is no

genuine issue as to any material fact and that they are entitled

to judgment as a matter of law."    Drakopoulos v. U.S. Bank Nat'l

Ass'n, 465 Mass. 775, 777 (2013).

    a.   Discrimination claims.     The plaintiff claims that both

her demotion and her termination constituted discrimination on

the basis of gender.

    General Laws c. 151B, § 4 (1), provides that "[i]t shall be

an unlawful practice: [f]or an employer, by himself or his

agent, because of the . . . sex . . . of any individual . . . to

discharge from employment such individual or to discriminate

against such individual . . . in terms, conditions or privileges

of employment."   This provision applies by its terms only to an

"employer."   G. L. c. 151B, § 4 (1).   Nonetheless, individuals,

whether supervisors, fellow employees, or third parties, also

may be held liable by provisions that forbid "any person . . .

to . . . interfere with another person in the exercise or

enjoyment of any right granted or protected by this chapter,"

G. L. c. 151B, § 4 (4A), and that prohibit "any person, whether

an employer or an employee or not, to aid [or] abet . . . the
                                                                   25


doing of any of the acts forbidden under this chapter."    G. L.

c. 151B, § 4 (5).   See Lopez v. Commonwealth, 463 Mass. 696, 706

(2012).

    To survive summary judgment on claims brought under these

provisions, an employee-plaintiff must produce evidence from

which a reasonable jury may infer "four elements:     membership in

a protected class, harm, discriminatory animus, and causation."

Lipchitz v. Raytheon Co., 434 Mass. 493, 502 (2001) (Lipchitz).

The "question here is whether the plaintiff provided evidence

from which a reasonable jury could infer the presence of the

latter two elements, i.e., that the defendants bore

discriminatory animus and that the animus was the reason the

defendants [took adverse action with respect to] the plaintiff's

employment."   See Bulwer v. Mount Auburn Hosp., 473 Mass. 672,

680 (2016) (Bulwer).

    Because employees rarely can produce direct evidence of

discriminatory animus and causation, see Sullivan v. Liberty

Mut. Ins. Co., 444 Mass. 34, 38 (2005), they may survive a

motion for summary judgment by producing "indirect or

circumstantial evidence [of these elements] using the familiar

three-stage, burden-shifting paradigm first set out in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802–805 (1973) (McDonnell

Douglas)."   Sullivan v. Liberty Mut. Ins. Co., supra at 39-40.

"In the first stage, the plaintiff" must produce evidence of "a
                                                                   26


prima facie case of discrimination," which would allow a jury to

infer that "(1) [s]he is a member of a class protected by G.      L.

c. 151B; (2) [s]he performed [her] job at an acceptable level;

[and] (3) [s]he was terminated" or otherwise subjected to an

adverse employment action.    Blare v. Husky Injection Molding

Sys. Boston, Inc., 419 Mass. 437, 441 (1995) (Blare).    In the

second stage, the burden of production shifts to the employer to

"articulat[e] a legitimate, nondiscriminatory reason for its

hiring decision."   Id.   At the final stage, the burden of

production shifts back to the employee to produce evidence that

"the employer's articulated justification [for the adverse

action] is not true but a pretext."24   Id. at 443.

     Because "Massachusetts is a pretext only jurisdiction,"

id., an employee may survive summary judgment by producing

evidence "that the respondent's facially proper reasons given

for its action against him [or her] were not the real reasons


     24
       The employee's burden at this third stage is not, as it
has sometimes been described, "to demonstrate that there is a
genuine issue of material fact whether the defendant's proffered
reason . . . lack[s] reasonable support in evidence or is . . .
wholly disbelievable" (quotation and citation omitted). Bulwer
v. Mount Auburn Hosp., 86 Mass. App. Ct. 316, 347 (2014)
(Sikora, J., dissenting), S.C., 473 Mass. 672 (2016). This
language comes originally from Wheelock College v. Massachusetts
Comm'n Against Discrimination, 371 Mass. 130, 138 (1976), and
refers to the employer's burden at the second stage of the
burden-shifting paradigm. Id. (employer does not satisfy burden
at second stage if it "gives an explanation for a hiring
decision which has no reasonable support in the evidence or is
wholly disbelieved").
                                                                     27


for that action," Wheelock College v. Massachusetts Comm'n

Against Discrimination, 371 Mass. 130, 139 (1976), even if that

evidence does not show directly that the true reasons were, in

fact, discriminatory.     See Bulwer, supra at 681-682; Lipchitz,

supra at 500-501.    Such indirect evidence is sufficient at the

summary judgment stage because, "[c]ombined with establishment

of a prima facie case . . . a showing of pretext eliminates any

legitimate explanation for the adverse hiring decision and

warrants," but does not require, "a determination that the

plaintiff was the victim of unlawful discrimination."      Blare,

supra at 446.    Under this familiar three-part test,

    "[w]hile the plaintiff does bear 'the burden of producing
    evidence' that the employer's reasons are pretextual, . . .
    the burden of persuasion at summary judgment remains with
    the defendants, who, 'as the moving part[ies], "ha[ve] the
    burden of affirmatively demonstrating the absence of a
    genuine issue of material fact on every relevant issue,
    even if [they] would not have the burden on an issue if the
    case were to go to trial"'" (citations omitted).

Bulwer, supra at 683.

    i.      Genuine issues of material fact.   Here, the plaintiff

has offered indirect evidence that the "step-back" and the

termination of her employment were discriminatory, and we

therefore use this three-stage burden-shifting paradigm to

determine whether there is sufficient evidence of discriminatory

intent for the plaintiff to survive a motion for summary

judgment.    The defendants concede, with regard to the first
                                                                  28


stage of this paradigm, that the plaintiff has made out a prima

facie case of discrimination.25    With regard to the second stage,

the defendants maintain that the plaintiff's "step-back" was

based on her having received "mixed reviews, [on the fact that

there were] partners who [would not] work with her, [on] low

utilization, [and on a] high billing rate."    The defendants

contend further that the subsequent decision to terminate the

plaintiff's employment was based on the "good faith" belief that

she had "violated [f]irm policies and [her own] ethical duties."

This satisfies the defendants' burden to articulate

nondiscriminatory reasons for their decisions.    We arrive,

therefore, at the third stage, where we "consider whether the

plaintiff has provided evidence sufficient to allow a reasonable

jury to infer that 'the employer's articulated justification is

not true but a pretext'" (citation omitted).     See Bulwer, supra

at 683.

     (1) Evidence regarding step-back demotion.    We begin by

considering evidence that relates to the plaintiff's step-back.

There are at least four categories of evidence from which a

reasonable jury might infer that the reasons offered by the

defendants for the adverse employment decision were pretextual.




     25
          This concession is "for purposes of summary judgment
only."
                                                                   29


    First, the plaintiff points to specific instances in which

"similarly situated [male] employees were treated differently"

from the way she was.   See Matthews v. Ocean Spray Cranberries,

Inc., 426 Mass. 122, 129 (1997) (Matthews) (such evidence is

"most probative means of establishing that the plaintiff's

termination was a pretext").   For instance, defendant

Schroeder's May, 2006, evaluations criticized the plaintiff for

not being available for certain emergency assignments, and his

March, 2006, electronic mail message noted that "[t]his is not a

job where you can come and go as you please."   Yet, the

plaintiff maintains in an affidavit there were "many occasions

when [she] would be looking for Mr. Schroeder during business

hours and would learn that he and [a particular junior male

associate] were at the gym."   Similarly, when the plaintiff was

nursing her first child, Schroeder evaluated her negatively for

"leaving [the office] no later than 5[:]30," even as Schroeder

"was sending [the aforementioned male associate] home" earlier

than the plaintiff because he had "a wife and kid at home."

    Second, there is evidence that Cohen attempted to undermine

the plaintiff after she complained about his behavior, which may

allow an inference that the plaintiff's perceived performance

deficiencies resulted in part from Cohen's animus rather than

from innate inadequacy.   See generally Casarez v. Burlington

N./Santa Fe Co., 193 F.3d 334, 338 (5th Cir. 1999), rehearing
                                                                  30


denied, 201 F.3d 383 (5th Cir. 2000) (evidence of pretext where

supervisor undermined employee's performance); 1 Larson,

Employment Discrimination § 8.04 at 8-85 (2d ed. 2015)

("employer's proffered justification for its action may also be

shown to be pretextual if the respect in which the employee is

allegedly deficient is of the employer's own making").    While

Cohen initially complimented the plaintiff's work,26 this changed

following her August, 2004, complaints, when she was told by

various individuals that Cohen was "bad-mouthing" her.    In

October, 2004, Cohen asked a client to submit a written

complaint against the plaintiff, which he then forwarded to

Gault, the ELB section manager, and Starr, the human resources

director.   Cohen stated in his deposition that he had never

previously solicited a written complaint against an associate.

In January, 2005, Cohen gave the plaintiff a lengthy assignment

that did not count toward her quota of billable hours, which the

plaintiff maintained in her deposition was more extensive than




     26
       In his deposition, Cohen said that the plaintiff's work
in July, 2004, involving the drafting of a brief for a client,
was deficient, both in its quality and because she did not work
over the Fourth of July weekend to address those deficiencies.
Cohen states also that he "can't say that" he conveyed these
criticisms to the plaintiff at the time. Whether to accept
Cohen's assertion that he believed the plaintiff's work to be
deficient therefore requires a credibility assessment best left
to the finder of fact.
                                                                    31


parallel assignments given to other associates.27    In the wake of

these incidents, a number of firm members, including Gault, told

human resources staff during a meeting in February, 2005, that

the plaintiff and Cohen could not work together and that Starr

should seek to hire an attorney with qualifications similar to

the plaintiff's.

     Third, "a reasonable jury could interpret a number of the

[criticisms made by] the plaintiff's evaluators and supervisors

as reflecting '[s]tereotypical thinking . . . categorizing

people on the basis of broad generalizations.'"     Bulwer, supra

at 686, quoting Lipchitz, supra at 503 n.16.   Such statements,

"when considered with [other] evidence of disparate or unfair

treatment, . . . may lend support to" the contention that the

adverse employment action was made on an impermissible basis.

Bulwer, supra at 686.

     In particular, Barmak, who replaced Gault as manager of the

ELB section, described his "impression" that the plaintiff did

not have a high "level of commitment to her professional

development and interest in advancement and was more concerned

about somehow . . . potentially pursuing a [discrimination]

claim."28   When the plaintiff was pregnant for the first time,


     27
        Gault and Cohen dispute that the assignment was either
punitive or disproportionate to that given to other associates.
     28
        Schroeder also stated in his deposition that the
plaintiff was one of those "people who are caregivers who aren't
                                                                   32


Gault sent a colleague an electronic mail message questioning

her commitment to her work, noting that she was "out a lot

[which she] says [is] attributable to her medical condition

tho[ugh] I just got an e-mail re[garding] her taking about

[four] days off . . . which I assume is vacation."29   Schroeder

wrote that he was "getting frustrated" because he "cannot give

work to someone [like the plaintiff] when I don't know if they

are going to here on any given day."   While "[t]hese kinds of

comments can, of course, admit of different interpretations by a

jury," see Bulwer, supra at 687, they could be understood to

reflect a stereotypical view of women as not committed to their

work because of family responsibilities.   See Massachusetts

Elec. Co. v. Massachusetts Comm'n Against Discrimination, 375
Mass. 160, 168 (1978) (noting "stereotype that women belong at

home raising a family rather than at a job as permanent members

of the work force").

     Finally, there is evidence that women at the firm, and in

the ELB section in particular, were subject to discriminatory

treatment.   See Matthews, supra at 130 n.4 ("evidence which may



being discriminated against but who wish to obtain some leverage
or benefit from their employers."
     29
       Similarly, after Gault found out that the plaintiff was
pregnant for the first time, he immediately suggested that she
consider "alternate work arrangements," apparently assuming that
she would not be able to continue full-time work while pregnant
or a new mother.
                                                                  33


be relevant to the plaintiff's showing of pretext may include

the employer's general practice and policies concerning" other

members of protected class).

    For example, the 2005 study by Eastern Point found that

    "[m]any female [attorneys] . . . believe it is more
    difficult for women than men at Mintz. In particular, they
    indicated that they are not given the same assignments or
    opportunities for exposure that men receive, there are
    fewer women in management for them to look up to or receive
    support from, and male partners make assumptions about the
    ability and willingness of women to do certain work."

The report also indicated that "[m]any female and of color

respondents believe that white men in the firm have a support

network amongst themselves and that it is more comfortable and

familiar within the firm for them."   Similarly, in a voicemail

message for defendant Popeo, firm member Kiser said that, "with

respect to these kinds of employment [discrimination]

complaints, . . [w]e . . . [cannot] stick our heads in the sand.

We have done that for too long and that is what the problem is."

    Moreover, there is evidence that such disparate treatment

was practiced by some of the same members who wrote the

plaintiff's evaluations and investigated her discrimination

complaints.   Cohen's 2007 "upward feedback" included comments

that "[h]e has engaged in harassing and inappropriate behavior

toward many women" and that "[h]e indicates a clear bias against

women in the workplace."   Biagetti, the firm's managing member

to whom the plaintiff initially brought her concerns, received
                                                                    34


"feedback" that he "has different standards for men and women"

and that he "judges women's work more harshly, and is less

appreciative of women's work."30    Kiser described Gault as

responding to gender discrimination complaints by being

"extremely defensive" and taking "the posture that somehow [the]

complaints were not legitimate."     Kiser also stated that Gault

was not "capable" of "separating himself from his own personal

involvement and possibly his own personal feelings on such

matters."

     According to the Eastern Point survey, many employees

believed that disparate treatment affected "negatively . . . the

firm's ability to retain women."     Statistics in the record

support these assertions.   When the plaintiff joined the firm,

there were five female associates and four male associates in

the Boston ELB section senior to her in terms of the year they

had graduated from law school.     Of those, all of the men were

promoted to member, while none of the women were.31    "[T]o the

extent [these numbers] suggest that the highest ranks of [the]

     30
        Other feedback comments included that Biagetti "has been
known to . . . punish associates for . . . standing up to him
(especially women)" and that "when he asks a question and a male
associate hesitates before answering, he perceives that pause as
thoughtful," whereas "[w]hen a female associate does the same
thing, he perceives the pause as weakness and uncertainty."
     31
        The defendants counter that, in citing these numbers, the
plaintiff "fails . . . to acknowledge individual decisions [by
these women] to pursue other opportunities." The defendants'
interpretation might ultimately prevail, but the question is one
for the finder of fact.
                                                                   35


employer's organization are closed to members of a protected

class, they may support an inference that the particular

decision[s]" in question here were "tainted by an unlawful

bias."   Lipchitz, supra at 508-509 ("evidence indicat[ing]"

dearth of "women in the corporate ranks of the company" is

"relevant, and may be properly introduced in a disparate

treatment case").

    (2) Evidence regarding termination.    We turn to the

termination of the plaintiff's employment in November, 2008.

Given that the termination decision was made by Popeo soon after

he discovered that the plaintiff had copied confidential

documents, Popeo's explanation -- that he fired the plaintiff

for taking those documents -- is doubtless plausible.

    Nonetheless, there is evidence that Popeo's decision was in

fact motivated by other considerations.   For example, it is

clear that he was kept informed, throughout the plaintiff's

employment, of the plaintiff's discrimination claims and her

performance deficiencies.   He was told in the summer of 2004 of

her discrimination complaints, apparently kept a file on her

case in his office, and was involved in the decision to require

her step-back.   Even the decision to terminate her employment

was not made by Popeo individually, but in consultation with

Starr, the human resources director, and Allen, the member in

charge of personnel matters, who themselves consulted regularly
                                                                  36

with ELB members regarding the plaintiff.   Finally, the

plaintiff's employment was terminated only a few weeks after she

was selected for layoff, five days after the firm had offered to

settle her claims in exchange for her agreement to a lay-off,

four days after the plaintiff had rejected that offer, and one

day after Popeo had been informed of her decision in that

regard.   All of this would allow -- although, of course, not

require -- a jury to infer that the incident with the documents

merely provided an excuse to fire an employee who had long been

viewed negatively by her supervisors, but who would not leave

the firm voluntarily and who could not otherwise be terminated

because of her pending discrimination claims.

    ii.   Defendants' contentions.   The defendants contend that,

the above evidence notwithstanding, they are nonetheless

entitled to summary judgment for several reasons.   First, they

note that the adverse employment decisions in question were made

by individuals who were acting independently from the

plaintiff's immediate supervisors and who were not accused of

harboring the discriminatory views alleged to have been held by

those supervisors.   In particular, they point out that the

decision to "step-back" the plaintiff's seniority was made

formally by Allen, the member who oversaw personnel matters, and

Starr, the human resources director, neither of whom was accused

of harboring discriminatory views.   Similarly, the termination
                                                                  37


decision was made by the chairman of the firm, Popeo, who did

not author any of the allegedly discriminatory evaluations or

otherwise evaluate the plaintiff's work.    In this regard, the

defendants note that a "third [party]'s independent decision to

take adverse action breaks the causal connection between [any]

retaliatory or discriminatory animus and the adverse action."

See Mole v. University of Mass., 442 Mass. 582, 598 (2004).

    The defendants cannot be excluded from liability on this

basis.    Because Allen and Starr did not supervise the

plaintiff's work, they based their decision to require a "step-

back" on the opinions of the plaintiff's supervisors and

evaluators.    Similarly, Popeo decided to terminate the

plaintiff's employment only after consulting with Starr and

Allen, and after having been kept apprised, during the preceding

months and years, of the negative views of the plaintiff's

supervisors.    "Where 'the decision makers relied on the

recommendations of supervisors [whose motives have been

impugned], the motives of the supervisors should be treated as

the motives for the decision. . . .    An employer [may not]

insulate its decision by interposing an intermediate level of

persons in the hierarchy of decision, and asserting that the

ultimate decision makers acted only on [the] recommendation'" of

others.    Bulwer, supra at 688, quoting Trustees of Forbes

Library v. Labor Relations Comm'n, 384 Mass. 559, 569-570
                                                                     38


(1981).   See Staub v. Proctor Hosp., 562 U.S. 411, 420 (2011)

(rejecting view that "the employer [is] effectively shielded

from discriminat[ion]" claims when it "isolates a personnel

official from an employee's supervisors, vests the decision to

take adverse employment actions in that official, and asks that

official to review the employee's personnel file before taking

the adverse action").

    Second, the defendants contend that summary judgment was

appropriate because the plaintiff's case rests on "conclusory

allegations, improbable inferences, and unsupported

speculation."   See Medina-Munoz v. R.J. Reynolds Tobacco Co.,

896 F.2d 5, 8 (1st Cir. 1990).   As presented in the defendants'

brief, this contention, at bottom, is that, because the

plaintiff proffers no direct evidence of discriminatory motive,

her claims must fail.   By definition, however, where a

discrimination claim is based on indirect evidence, "the process

of arriving at an ultimate finding of unlawful discrimination

will require an element of inference to tie the evidence of

unlawful discrimination to the employment decision."      Johansen

v. NCR Comten, Inc., 30 Mass. App. Ct. 294, 299 (1991).     Where,

as here, the required inferences are reasonable, it "is not for

a court to decide on the basis of [briefs and transcripts]"

whether they are correct, "but is for the fact finder after

weighing the circumstantial evidence and assessing the
                                                                   39


credibility of the witnesses."   Lipchitz, supra at 499, quoting

Blare, supra at 445.

     Finally, the defendants argue that the claims against Gault

and Schroeder are time barred because the underlying acts took

place more than 300 days before the plaintiff filed her first

MCAD complaint.32   See G. L. c. 151B, § 5 (complaint must be

"filed within 300 days after the alleged act of

discrimination").   This contention, too, is unavailing.   An

employer may "be exposed to . . . liability for harms stemming

from discriminatory evaluations [even] some years after the

evaluations were conducted, if the evaluations first cause

tangible harm to the employee at that later point."   Thomas v.

Eastman Kodak Co., 183 F.3d 38, 50-51 (1st Cir. 1999), cert.


     32
       The defendants contend, further, that the claims against
Gault and Schroeder must fail because both were involved in
hiring the plaintiff, making it unlikely that they harbored any
animus towards her on account of her gender. While this
inference may be plausible, for the court to draw it on summary
judgment would be inconsistent with the requirement that we
"draw all reasonable inferences in the light most favorable to
the" plaintiff. See Drakopoulos v. U.S. Bank Nat'l Ass'n, 465
Mass. 775, 777 (2013). We note as well that the plaintiff was
neither married nor a mother at the time she was hired. See
Tellepsen Pipeline Servs. Co. v. National Labor Relations Bd.,
320 F.3d 554, 569 (5th Cir. 2003) ("underlying assumption that
discriminatory intent would be manifest at the time of hiring
can be overcome where there is change in circumstances between
the time of hiring and firing"). See also Martin, Immunity for
Hire: How the Same-Actor Doctrine Sustains Discrimination in
the Contemporary Workplace, 40 Conn. L. Rev. 1117, 1117 (2008)
("same-actor inference" is "incongruen[t] with both cognitive
psychological research and the social dynamics of the
workplace").
                                                                     40


denied, 528 U.S. 1161 (2000).    Here, the plaintiff timely filed

her first MCAD complaint within 300 of her step-back, which was

the point "when [the negative] evaluation[s] [were first]

applied to deny the plaintiff particular benefits or positions"

(citation omitted), id. at 50, and therefore, the point when her

"claim[s] accrue[d]" (citation omitted).     Id.

     b.   Retaliation.   The plaintiff also claims that both the

step-back and the termination were retaliation for the

"protected activity" of complaining of gender discrimination.33

     i.   In general.    A claim of retaliation is separate and

distinct from a claim of discrimination.     Abramian v. President

& Fellows of Harvard College, 432 Mass. 107, 121 (2000).     An

employee bringing a retaliation claim is not complaining of

discriminatory treatment as such, but rather of treatment that

"punish[es]" her for complaining of or otherwise opposing such

discriminatory treatment.    Ruffino v. State St. Bank & Trust

     33
       While the plaintiff refers to this claim as one for
"retaliation," G. L. c. 151B "does not actually use the word
'retaliation'" in describing forbidden employment practices.
Psy-Ed Corp. v. Klein, 459 Mass. 697, 706 (2011). Rather, the
statute forbids "any person [or] employer . . . to discharge,
expel or otherwise discriminate against any person because he
has opposed any practices forbidden under this chapter," G. L.
c. 151B, § 4 (4), and also forbids "any person to coerce,
intimidate, threaten, or interfere with another person in the
exercise or enjoyment of any right granted or protected by this
chapter." G. L. c. 151B, § 4 (4A). The word "retaliation" is
merely "shorthand" that "[c]ourts commonly use . . . for the
more detailed wordings of antidiscrimination statutes such as"
G. L. c. 151B, § 4 (4A). Psy-Ed Corp. v. Klein, supra at 706
n.24.
                                                                   41


Co., 908 F. Supp. 1019, 1040 (D. Mass. 1995).    For this reason,

a "claim of retaliation may succeed even if the underlying claim

of discrimination fails, provided that in asserting her

discrimination claim, the claimant can 'prove that [she]

reasonably and in good faith believed that the [employer] was

engaged in wrongful discrimination'" (alterations original).

Psy-Ed Corp. v. Klein, 459 Mass. 697, 706-707 (2011) (Psy-Ed),

quoting Abramian v. President & Fellows of Harvard College,

supra at 121.

    To survive summary judgment on a claim of retaliation, an

employee must produce evidence from which a jury could infer

four elements.   First, there must be evidence that the employee

"reasonably and in good faith believed that the employer was

engaged in wrongful discrimination."    Pardo v. General Hosp.

Corp., 446 Mass. 1, 21 (2006).   Second, there must be evidence

that the employee "acted reasonably in response to that belief,"

id., through reasonable acts meant "to protest or oppose . . .

discrimination" (protected activity).    See Fantini v. Salem

State College, 557 F.3d 22, 32 (1st Cir. 2009).    Third, there

must be evidence that the employer took adverse action against

the employee.    See Pardo v. General Hosp. Corp., supra.

Finally, there must be evidence that the adverse action was a

response to the employee's protected activity (forbidden

motive).   See id.
                                                                      42


    Employees claiming retaliation do not often possess direct

evidence of the fourth element, a forbidden motive.      See, e.g.,

Psy-Ed, supra at 707.    Therefore, they may prove a forbidden

motive with indirect evidence, which courts evaluate using a

three-stage burden-shifting paradigm similar to the one

discussed in McDonnell Douglas, supra.     See Psy-Ed, supra.    At

the first stage, the employee has the burden of producing

evidence "that [s]he engaged in protected conduct, that [s]he

suffered some adverse action, and that 'a causal connection

existed between the protected conduct and the adverse action'"

(citation omitted).     Mole v. University of Mass., 442 Mass. 582,

591-592 (2004) (Mole).    At the second stage, the "employer must

then articulate a legitimate, nondiscriminatory reason for" the

adverse employment decision.     Esler v. Sylvia-Reardon, 473 Mass.
775, 780 n.7 (2016).     At the third stage, the employee must

produce evidence that the employer's "stated reason for [its

adverse action] was a pretext for retaliating against her on

account of her" protected activity.     Id.   The combination of a

"prima facie case" of retaliation with "a showing of pretext"

allows a jury to infer that there was no "legitimate explanation

for the adverse [employment] decision" and that the employer's

true motivation was retaliatory.    See Blare, supra at 446.

    ii.   Step-back.     We turn to the plaintiff's claim that her

step-back was retaliatory.     It is undisputed that, for purposes
                                                                   43


of summary judgment, the plaintiff has satisfied three of the

four elements of a retaliation claim.    In particular, the

parties agree that the plaintiff reasonably and in good faith

believed that she suffered discrimination; that she engaged in

protected activity by complaining internally of that alleged

discrimination; and that, in the form of the step-back, she

suffered an adverse employment action.

    The parties dispute, however, whether there is sufficient

evidence of the fourth element -- a forbidden motive -- which

requires proof that the plaintiff's protected actions were the

reason the firm imposed the step-back.    The plaintiff's

contention in this regard, relying as it does on indirect

evidence, must be analyzed using the three-stage burden-shifting

paradigm discussed above.    See Psy-Ed, supra.   The defendants

argue that the plaintiff fails at both the first and third

stages of this paradigm.

    As to the first stage, where the plaintiff must make out a

prima facie case of retaliation, the defendants contend that the

plaintiff has not presented evidence that "a causal connection

existed between [her] protected conduct" -- i.e., her internal

discrimination complaints -- and the step-back.     See Mole, supra

at 592 (citation omitted).    They note that the step-back took

place in February, 2007, approximately two and one-half years

after the plaintiff engaged in the protected activity of
                                                                    44


complaining about the behavior of Cohen and Gault.     See id. at

595 (no causal connection where "time span between . . .

protected activity and the later adverse actions is too long to

support [the] desired inference of causation").

    This contention fails because the plaintiff is not seeking

to prove a "causal connection" through the temporal proximity of

her protected acts to the adverse action she suffered.     Instead,

noting that "[t]emporal proximity is but one method of proving

retaliation," Chungchi Che v. Massachusetts Bay Transp. Auth.,

342 F.3d 31, 38 (1st Cir. 2003), the plaintiff presents

"[e]vidence of discriminatory or disparate treatment in the time

period between the protected activity and the adverse employment

action," which "can be sufficient to show a causal connection"

between the two (citations omitted).   Mole, supra at 596,

quoting Chungchi Che v. Massachusetts Bay Transp. Auth., supra.

From such evidence, a jury may, though need not, infer that the

"pattern of retaliatory conduct [began] soon after [the

protected activity] and only culminate[d] later in actual"

adverse action.   Mole, supra at 596, quoting Marx v. Schnuck

Mkts., Inc., 76 F.3d 324, 329 (10th Cir.), cert. denied, 518
U.S. 1019 (1996).

    Here, the plaintiff first engaged in protected conduct in

the summer of 2004, when she complained of gender discrimination

to human resources officers and firm members.     See Abril-Rivera
                                                                    45


v. Johnson, 806 F.3d 599, 608 (1st Cir. 2015) (it is protected

activity to "complain about unlawfully discriminatory employment

practices").    Following that protected conduct, and before the

February, 2007, step-back, there is evidence, delineated supra,

that the plaintiff was treated differently from similarly-

situated male colleagues, that her evaluators may have judged

her through the lens of a stereotype, and that Cohen, her boss,

tried to undermine her.    From this evidence, a jury could, but

need not, infer that a "pattern of retaliatory conduct [began]

soon after [the protected activity] and only culminate[d] later

in actual" adverse action (citation omitted).    Mole, supra at

596.

       Given that the plaintiff has made out a prima facie case of

retaliation, we move to the second stage, where the defendants

must provide a lawful explanation for their adverse action.

Here, they have done so, explaining that the step-back was based

on the plaintiff's having received "mixed reviews, [on the fact

that there are] partners who won't work with her, [on] low

utilization, [and on a] high billing rate."

       We therefore move to the third stage, where the plaintiff

must present evidence that the defendants' lawful explanation is

pretextual.    Although the defendants contend that the plaintiff

can point to no such evidence, that is incorrect.    As described

supra, the plaintiff has presented evidence from which a jury
                                                                     46


might infer that a "pattern of retaliatory conduct [began] soon

after" she complained of gender discrimination, "culminat[ing]

later in" her step-back.    See Mole, supra at 596; Chungchi Che

v. Massachusetts Bay Transp. Auth., supra at 39 (inference of

pretext from evidence of disparate treatment in wake of

protected activity).     From this, a jury may, but need not, infer

that the plaintiff's perceived performance deficiencies were

merely a cover, and that the step-back actually was motivated by

her protected actions.     This suffices to defeat the defendants'

motion for summary judgment as it concerns the step-back.

     iii.   Termination.   We turn now to the plaintiff's claim

that her termination was retaliatory.    The plaintiff presents

two arguments in support of this contention.     First, she

maintains that she was fired on the basis of a forbidden motive,

i.e., for having engaged in the protected activity of filing

discrimination complaints with the firm, before the MCAD, and in

the Superior Court.34    She argues that the defendants' proffered

explanation -- that they fired her for accessing, copying, and

forwarding confidential documents in pursuit of her

     34
       There is no dispute, for purposes of summary judgment,
that the plaintiff has satisfied the other components of a
retaliation claim. In particular, the parties agree that the
plaintiff reasonably and in good faith believed that she
suffered discrimination; that she engaged in protected activity
by complaining of that alleged discrimination by filing
complaints internally, at the MCAD, and in the Superior Court;
and that, in the form of the termination, she suffered an
adverse employment action.
                                                                  47


discrimination claim (self-help discovery) -- is not the actual

reason for her termination, but rather a pretext.   Second, she

contends that her acts of self-help discovery themselves

constituted protected activity, such that, even if the

defendants' proffered explanation were true, they would not be

absolved of liability.

    (1) Pretext.   As mentioned, the plaintiff argues that she

was fired for having engaged in the protected activity of filing

discrimination complaints, and that the reason the defendants

offered for her termination -- that she accessed, copied, and

forwarded documents in violation of company policy and ethical

rules -- was pretextual.   Because the plaintiff does not claim

to possess direct evidence that the firm's proffered explanation

was false, we analyze her claim, as we do all claims involving

indirect evidence of forbidden motive, using the three-stage

burden-shifting paradigm described supra.   The defendants

contend that the plaintiff fails at both the first and third

stages of the paradigm.

    At the first stage, where the plaintiff must make out a

prima facie case of retaliation, the contested issue is whether

the plaintiff has produced sufficient evidence of a causal

connection between the adverse action taken by Popeo

(termination) and her protected activity (pursuing gender-

discrimination complaints internally, at the MCAD, and in a
                                                                    48


court).     In this regard, the plaintiff notes that Popeo fired

her on November 25, 2008, a few weeks after she had been

selected for lay-off, five days after the firm had offered to

settle her claims in exchange for her agreement to the lay-off,

four days after she had rejected that offer, and one day after

Popeo had been informed of her decision to reject the offer.

The temporal proximity between the firm's lay-off decision, the

plaintiff's decision not to settle her case, and the plaintiff's

termination is one form of "circumstantial evidence that . . .

can demonstrate" the required causal connection.    See Mesnick v.

General Elec. Co., 950 F.2d 816, 828 (1st Cir. 1991), cert.

denied, 504 U.S. 985 (1992).

    The plaintiff also points to more direct evidence of

Popeo's motivation.    For instance, she notes Popeo's stated view

that "you don't stay employed by a firm for the purpose of

enhancing the value of your case as opposed to enhancing your

career."    She further notes that Popeo consulted with Starr and

Allen, who held views that the plaintiff might have been

"falling back on claims of discrimination" and that she was

"looking for issues to sue us on," about the termination

decision.    While this evidence is capable of different

interpretations, it would allow a jury to infer that Popeo fired

the plaintiff not because of her unethical activity as such, but
                                                                  49


because of his view that the plaintiff should not remain at the

firm while continuing to pursue her discrimination claims.

    This evidence also allows an inference, as required at the

third stage of the burden-shifting analysis, that the

defendants' stated reason for firing the plaintiff -- her acts

of self-help discovery -- was pretextual.   In particular, it

would allow a jury to infer that Popeo fired the plaintiff

because she pursued her discrimination claims while refusing to

accept the firm's settlement offer, and that he cited her

perceived ethical violations merely as a cover for that unlawful

motive.    See Psy-Ed, supra at 711-712 (pretext proved by

combination of temporal proximity and direct evidence).      Summary

judgment on this claim was, therefore, inappropriate.

    (2) Self-help discovery.     As noted, the plaintiff contends

that, even if the defendants' proffered reason for firing her --

that she engaged in self-help discovery in support of her

discrimination claims -- ultimately is determined to be the real

reason, it is nonetheless unlawful, because her acts of self-

help discovery constituted protected activity under G. L.

c. 151B.   We need not address this contention, as it is relevant

only to the plaintiff's claim that her termination was

retaliatory, and we have determined that the defendants are not

entitled to summary judgment on that issue.    That being said,

because the issue may arise at trial, has been "fully
                                                                   50


briefed . . . and concern[s] matters of important public policy

that are likely to recur," Matter of the Receivership of Harvard

Pilgrim Health Care, Inc., 434 Mass. 51, 56 (2001), we address

whether self-help discovery in this context may constitute

protected activity.   We do not, however, make any determination

regarding the plaintiff's actions in this case, a matter that is

for the trial court judge to resolve as and when appropriate.

    The question whether an employee's acts of self-help

discovery in aid of claims under G. L. c. 151B, § 4, may ever,

under any circumstances, constitute protected activity is one of

first impression for this court.   Taking into consideration the

interests at stake and the views of other courts that have

addressed the matter, we conclude that such conduct may in

certain circumstances constitute protected activity under that

statute, but only if the employee's actions are reasonable in

the totality of the circumstances.   See Niswander v. Cincinnati

Ins. Co., 529 F.3d 714, 725 (6th Cir. 2008) ("oppositional

activity must be reasonable in order to receive protection").

As the New Jersey Supreme Court recognized, it is best to take

"a flexible, totality of the circumstances approach that rests

on consideration of a wide variety of factors, all of which must

be balanced in order to achieve the essential goals embodied in"

our antidiscrimination laws.   See Quinlan v. Curtiss-Wright

Corp., 204 N.J. 239, 269 (2010) (Quinlan).
                                                                  51


     Taking this approach requires a determination, based on the

facts of each case, whether the employee's actions were

"reasonable under the circumstances" and, as a result,

constituted protected conduct under G. L. c. 151B.35   See

Niswander v. Cincinnati Ins. Co., supra.   In this way, we strike

a careful "balance . . . between the employer's recognized,

legitimate need to maintain an orderly workplace and to protect

confidential business and client information, and the equally

compelling need of employees to be properly safeguarded against

retaliatory actions."   Id. at 722.

     In reaching this conclusion, we do not ignore

     "the concerns of employers that only a bright line rule
     that prohibits any employee from ever disclosing a document
     in pursuit of a discrimination claim and that equally
     prohibits any attorney from reviewing or considering such

     35
       Such a determination is a question of law. See Leary v.
Daeschner, 228 F.3d 729, 737 (6th Cir. 2000) (discussing
retaliation for constitutionally protected conduct); Carter-
Obayuwana v. Howard Univ., 764 A.2d 779, 790 (D.D.C. 2001) (same
under antidiscrimination law). Summary judgment on this issue
is appropriate where the moving party establishes the absence of
genuine issues of material fact pertinent to this legal
determination. See Ng Bros. Constr., Inc. v. Cranney, 436 Mass.
638, 643-644 (2002). At trial, "disputes as to . . . subsidiary
facts are within the province of the jury; however,
responsibility for the ultimate determination" regarding what
constitutes protected activity "lies with the trial judge." See
Roberts v. Sears, Roebuck & Co., 723 F.2d 1324, 1335 (7th Cir.
1983) (discussing similar issue in context of patent law). Cf.
Quinlan v. Curtiss-Wright Corp., 204 N.J. 239, 250-251 (2010)
(judge determined as matter of law that self-help discovery of
document unreasonable, but lawyer's use of document on
plaintiff's behalf reasonable; question of fact submitted to
jury whether termination motivated by plaintiff's taking
document or lawyer's using it).
                                                                 52


     documents provided by employees will fairly protect their
     interests."


Quinlan, supra at 271-272.   But, while the employers' "right

to . . . expect that they will have the loyalty of their

employees" must be part of the calculus, so, too, must the

"right [of employees] to be free of discrimination in their

employment and . . . to speak out when they are subjected to

treatment that they reasonably believe violates that right."

Id. at 271.   "Balancing all of those considerations is a

difficult and important task."36   Id.

     We emphasize two points in this regard.   First, the

protections discussed here are limited, applying as they do only


     36
       To the extent that employers are concerned about
disclosure of privileged or highly sensitive information, not to
the plaintiff's attorney, but to the general public in the
course of litigation, "the trial courts can and should apply an
array of ad hoc measures from their equitable arsenal designed
to permit the . . . plaintiff to attempt to make the necessary
proof while protecting from disclosure" information that is
sensitive or subject to legal privilege. See General Dynamics
Corp. v. Superior Court, 7 Cal. 4th 1164, 1191 (1994). Such
measures may include, without limitation, the "use of sealing
and protective orders, limited admissibility of evidence, orders
restricting the use of testimony in successive proceedings, and,
where appropriate, in camera proceedings." Id. Other measures
may be appropriate where the plaintiff discloses the documents
to the general public before the start of litigation or in
violation of a judge's orders. See generally Sommer v. Maharaj,
451 Mass. 615, 620-621 (2008), cert. denied, 556 U.S. 1235
(2009). Because of the availability of such procedures, "[w]e
are confident that by taking an aggressive managerial role,
judges can minimize the dangers to the legitimate privilege
interests the trial of such cases may present." See General
Dynamics Corp. v. Superior Court, supra.
                                                                    53


to employees pursuing claims under G. L. c. 151B.    Second, even

as to plaintiffs pursuing such claims, protection is afforded

only to those acts determined to be reasonable under the

circumstances.    This being so, employees pursuing discrimination

claims who access, copy, or disseminate confidential material

"even under the best of circumstances . . . run the significant

risk that the conduct in which they engage will not be

found . . . [ultimately] to fall within the protection[s]" of

the statute.     See Quinlan, supra at 272.

    We are not persuaded that where, as here, the plaintiff is

an attorney, such that some of the documents at issue may be

subject to the rules of attorney-client confidentiality and

privilege, the plaintiff's actions should thereby be stripped of

the protections afforded other employees by G. L. c. 151B.

While the status of a document under the confidentiality and

privilege rules is, to be sure, an important factor to be

considered in the over-all reasonableness analysis, it is not,

by itself, dispositive.    Were this not so, an "attorney-litigant

who is contemplating a wrongful termination action against her

former employer [would not] be able to consult meaningfully with

counsel" about the merits of her discrimination case without

risking "dismissal" of the suit or "disciplinary action for

improper disclosure of confidences."    See Chubb & Son v.

Superior Court, 228 Cal. App. 4th 1094, 1109 (2014) (attorney
                                                                  54


may disclose client documents to her lawyer for purposes of

wrongful termination suit).   "[T]he shield of confidentiality"

should not be turned "into a sword" to defeat discrimination

claims by employee-attorneys whose proof of discrimination may

be found in such privileged and confidential sources.   See Fox

Searchlight Pictures, Inc. v. Paladino, 89 Cal. App. 4th 294,

314 (2001).

     The totality of the circumstances analysis to be applied in

determining whether self-help discovery measures were reasonable

should begin with the question whether the materials obtained

would have been discoverable under the process set forth in

Mass. R. Civ. P. 26, as amended, 423 Mass. 1401 (1996).     It

stands to reason that self-help discovery ordinarily should not

be expected to yield more than what a litigant would otherwise

be entitled to receive through formal discovery mechanisms.37

Even as to discoverable material, the reasonableness of the

self-help measures must then be evaluated in the totality of the

circumstances.   Without limiting the considerations that


     37
       In instances where the employee's work involves
privileged or otherwise highly sensitive information that is
relevant to the employee's claims under G. L. c. 151B, the
employer's assertion of privilege as to such information does
not by itself render that information exempt from discovery.
See, e.g., Chubb & Son v. Superior Court, 228 Cal. App. 4th
1094, 1108 (2014) (in discrimination suit by attorney-employee,
court may order discovery of documents prepared by firm on
behalf of clients even if documents subject to attorney-client
and work-product privileges). See note 36, supra.
                                                                   55


additionally may be relevant in individual cases, the seven

nuanced factors in Quinlan should be taken into account in any

such analysis.

    The first factor asks "how the employee came to have

possession of, or access to, the document."    Quinlan, supra

at 269.   This factor favors "the employee who [does not] find[]

a document by rummaging through files or by snooping around in

offices of supervisors or other employees."    Id.

    A second factor seeks to "balance [the] relevance" of the

seized documents to the employee's legal action against the

disruption caused by the seizure "to the employer's ordinary

business."   Id. at 270.   In so doing, "the focus must be on

whether the use or disclosure of the document unduly disrupted

the employer's business, rather than on any effect it had on

individual company representatives."    Id.

    A third factor looks to "the strength of the employee's

expressed reason for copying the document rather than, for

example, simply describing it or identifying its existence to

counsel so that it might be requested in discovery."    Id.

    A fourth factor asks

    "what the employee did with the document. If the employee
    looked at it, copied it and shared it with an attorney for
    the purpose of evaluating whether the employee had a viable
    cause of action or of assisting in the prosecution of a
    claim, the factor will favor the employee. On the other
    hand, if the employee copied the document and disseminated
    it to other employees not privileged to see it in the
                                                                     56


    ordinary course of their duties or to others outside of the
    company, this factor will balance in the employer's favor."

Id. at 269.

    A fifth factor takes into consideration "the nature and

content of the particular document in order to weigh the

strength of the employer's interest in keeping the document

confidential," id., while the sixth looks to "whether there is a

clearly identified company policy on privacy or confidentiality

that the employee's disclosure has violated."   Id. at 270.    As

the New Jersey Supreme Court noted, the "evaluation of this

[latter] factor should take into account considerations about

whether the employer has routinely enforced that policy."     Id.

    A seventh and final factor takes into account "the broad

remedial purposes the Legislature has advanced through our laws

against discrimination, including [G. L. c. 151B]."   Id. at 271.

It also considers the decision's effect on "the balance of

legitimate rights of both employers and employees."   Id.     This

final factor is "a supplement" to the other factors, and plays a

decisive role only in the "close case" in which it would be

appropriate for these broader considerations to "tip the

balance."     Id. at 270.

    The application of this test in particular cases may well

result in determinations that certain acts of self-help

discovery by the same employee are reasonable, while others are
                                                                   57


not.    Indeed, where the nature of documents discovered by this

means may run the gamut from the plainly relevant and not

privileged to the not relevant and plainly privileged, that

result would not be unexpected.38   Were this to be the case, the

resolution of the claim of retaliation39 likely would entail a

determination whether the employee's unreasonable and

unprotected acts, "standing alone, would have induced [the

employer] to make the same [adverse employment] decision."    See

Haddad v. Wal-Mart Stores, Inc., 455 Mass. 91, 113 (2009),




       38
       By way of illustration, it is not inconceivable that
arguments might be made in this case that such documents as the
Eastern Point report and the attorney time records fall at one
end of the spectrum, while the transcription of the Popeo
voicemails, with the exception of the Kiser message, falls at
the other.
       39
       We leave for another day the question, not addressed by
the parties, whether defendants may be held liable if they are
found to have taken adverse action against an employee on the
basis of her reasonable acts of self-help discovery, but are
also found to have acted based on a good faith mistake of law
that her actions were unreasonable and unprotected. See Equal
Employment Opportunity Comm'n v. Board of Governors of State
Colleges & Univs., 957 F.2d 424, 428 (7th Cir.), cert. denied,
506 U.S. 906 (1992); Bachelder v. American W. Airlines, Inc.,
259 F.3d 1112, 1130 (9th Cir. 2001); Forman v. Small, 271 F.3d
285, 299 (D.D.C. Cir. 2001), cert. denied, 536 U.S. 958 (2002);
Avila v. Continental Airlines, Inc., 165 Cal. App. 4th 1237,
1259-1260 (2008), as modified on denial of rehearing (Aug. 28,
2008). But see Niswander v. Cincinnati Ins. Co., 529 F.3d 714,
728 (6th Cir. 2008) (regarding mistake of fact).
                                                                  58


quoting Wynn & Wynn, P.C. v. Massachusetts Comm'n Against

Discrimination, 431 Mass. 655, 666 (2000).40

     c.   Tortious interference.   The motion judge allowed

Cohen's motion for summary judgment on the plaintiff's tortious

interference claim because it was filed more than three years

after the relevant acts took place and was, therefore, time

barred.   See G. L. c. 260, § 2A ("actions of tort . . . shall be

commenced only within three years next after the cause of action

accrues").   The plaintiff asserts that summary judgment should

not have been granted because certain of Cohen's allegedly

discriminatory acts fall within the three-year limitations

period.

     The plaintiff's contention is unavailing.   The proper

vehicle for her claims against Cohen would have been "the

administrative procedure provided in" G. L. c. 151B.    See G. L.

c. 151B, § 9.   The plaintiff failed to name Cohen in her MCAD

complaints, and, according to her appellate brief, apparently

did so for strategic reasons.   "Insofar as the plaintiff's

common law claim[] [is] merely [a] recast version[] of" a claim


     40
       In Haddad v. Wal-Mart Stores, Inc., 455 Mass. 91, 113
(2009), we applied the rule, originally established in Wynn &
Wynn, P.C. v. Massachusetts Comm'n Against Discrimination, 431
Mass. 655 (2000), that the employer "must show that its
legitimate reason, standing alone, would have induced it to make
the same decision." But see University of Texas Sw. Med. Ctr.
v. Nassar, 133 S. Ct. 2517, 2533 (2013); Haddad v. Wal-Mart
Stores, Inc., supra at 113 n.27.
                                                                  59


that could have been made "under [G. L.] c. 151B, [it is] barred

by that statute's exclusivity provision."    Green v. Wyman-Gordon

Co., 422 Mass. 551, 558 (1996).   See Charland v. Muzi Motors,

Inc., 417 Mass. 580, 583 (1994) ("An antidiscrimination statute

such as Chapter 151B reflects the legislature's balancing of

competing interests.    Employees are protected against certain

types of discharge.    Employers are protected from unnecessary

litigation by a relatively short statute of limitations . . .

and a mandatory conciliation process" [citation omitted]).

    3.   Conclusion.    The judgment on the claim for tortious

interference is affirmed.    The matter is remanded to the

Superior Court for further proceedings consistent with this

opinion with respect to the plaintiff's claims under G. L.

c. 151B, § 4.

                                     So ordered.